o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------- cc tege eb qp2 conex-123336-16 number release date uil ------------------------- ----------------------- --------------------------- dear we received your letter of date concerning the treatment of two retirement_funds that belonged to your deceased father we contacted you by phone on date and discussed your situation with you extensively as we explained in our conversation the internal_revenue_service does not have the authority to allow a rollover of the amounts that you received from your father’s estate code sec_402 provides that amounts distributed from a retirement_plan are taxable to the distributee in the year distributed sec_402 provides an exception to this rule for rollovers that is amounts paid out of a retirement_plan and rolled over to another retirement_plan under code sec_402 any portion of a retirement_plan of a deceased employee that is paid in a direct trustee-to-trustee transfer to an inherited individual_retirement_account established on behalf of a nonspouse designated_beneficiary is treated as a direct_rollover contribution any portion paid to the nonspouse beneficiary is not eligible for rollover in addition generally the terms of the retirement_plan regarding distribution options and the availability of such options control provided they do not violate the code and regulations this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 2016_1_irb_8 date i am sorry my response is not more favorable but i hope this information is helpful if you have further questions please contact ------------------ ----------------- sincerely at cathy v pastor senior counsel qualified_plans branch employee_benefits tax exempt and government entities
